DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/26/2021.  Claims 1, 6, 8-11, 15-18, 20-21, and 23-25 remain pending in the application. Claims 1 and 20 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-11, 15-18, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US 2011/0128288 Al, published on 06/02/2011), hereinafter Petrou in view of Jenkins (US 2016/0335290 A1, filed on 07/28/2016), hereinafter Jenkins and Eledath et al. (US 2016/0378861 A1, filed on 10/08/2015), hereinafter Eledath.

Independent Claims 1 and 20
	Petrou discloses a method at an electronic computing device for providing an adaptable interface for retrieving available electronic digital assistant services (Petrou, FIGS. 11 and 17A-B; ¶ [0003]: a graphical interface providing users to select one or more regions of interest in a visual query for processing) (Petrou, FIGS. 11 and 12A-B; ¶ [0064]: available query services are displayed in the bounding boxes shown in FIGS. 12A-B), the method comprising:
displaying, by the electronic computing device via a display element communicatively coupled to the electronic computing device, a user interface including a graphical underlay on which user input gestures may be operated (Petrou, 1102 in FIG. 11; ¶¶ [0094] and [0153]-[0154]: a visual query 1102 is displayed on a client system which can be interacted using a touch sensitive display with a gesture);
detecting, by the electronic computing device via an input mechanism by which the user input gestures may be detected, a particular user input gesture selecting a sub-portion of the graphical underlay for identifying a plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith (Petrou, 1702 in FIG. 17; ¶¶ [0003], [0094] and [0168]: receiving a selection of a region of interest 1702 in the and responsively, and without performing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query (404 in FIG. 4) to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system (410 in FIG. 4); the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a in the interactive results document, only providing links for performing related searches for the subjects that the user has not indicated interest in) (Petrou, FIG. 14; ¶¶ [0065] and [0070]-[0071]: “Optionally, a respective user selectable link in the interactive results document is a link to a search engine for searching for information or documents corresponding to a text-based query … Activation of the link causes execution of the search by the search engine, where the query and the search engine are specified by the link …”; i.e., an actual search is not executed when the interactive results document is generated until further activation of the selectable link in the interactive results document with exception of identifying a proper search engine (i.e., electronic digital assistant service) in one of optional implementation; ¶ [0072]: “… a visual query may be an image or picture of a group of people. The interactive results document may include bounding boxes around each person, which when activated returns results from the facial recognition search system for each face in the group”; therefore, in one of optional implementation (see also ¶ [0061] regarding to the "image to terms" search system which is equivalent to an electronic digital assistant available services query identification function for identifying text terms relevant to selected image), it is highly possible that the actual query has not yet been performed/executed and only to recognize objects and/or types of objects, e.g., persons, in the visual query and generate a proper text-based query string linked to a proper search engine system, e.g., the facial recognition search system; i.e., the interactive results document simply includes a link to the facial recognition search system with each face associated with the bounding box):
transmitting, by the electronic computing device, the selected sub-portion of the graphical underlay or metadata associated therewith, to the electronic digital assistant available services query identification function  (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Petrou, 202/210 in FIG. 2/3; ¶ [0155]: regions of interest selected in the visual query are sent to the front end server and then a plurality of parallel search systems for subsequent processing; also, queries have not yet been performed at this step but are available to be performed on objects or information included in the selected regions of interest submitted to the front end server) (Petrou, 212 in FIG. 2; ¶ [0054]: available types of search systems for visual query are optical character recognition (OCR), facial recognition, product recognition, bar code recognition, object-or-object-category recognition, named entity recognition, and color recognition);
receiving, at the electronic computing device from the electronic digital assistant available services query identification function (Petrou, 302 in FIG. 3; ¶ [0063]: receiving one or more visual identifiers of respective sub-portions of the visual query; each visual identifier identifies a respective sub-portion of the visual query) (Petrou, 404 in FIG. 4; FIG. 14; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode (similar to FIG. 14), and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query);
displaying, by the electronic computing device via the display element, a plurality of actionable user interface elements on, over, or adjacent to the graphical underlay corresponding to the received identities of the plurality of different types of particular available electronic digital assistant services (Petrou, 306/307/308 in FIG. 3; FIG. 12; ¶ [0156]: displaying visual identifiers of respective sub-portions of the visual query, which are bounding boxes 1202-1, 1202-2, 1202-3 in FIGS. 12A-B) (Petrou, 404 in FIG. 4; FIG. 14; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode (similar to FIG. 14), and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query); and
subsequently detecting, via the input mechanism, a user actuation of a first one of the plurality of actionable user interface elements and responsively causing the corresponding particular available electronic digital assistant function associated with the first one of the plurality of actionable user interface elements, to be performed on the objects or information included in the selected subportion of the graphical underlay or metadata associated therewith (Petrou, 404 in FIG. 4; FIG. 14; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode (similar to FIG. 14), and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Petrou, 316 in FIG. 3; ¶¶ [0064], [0061] and [0071]: when the bounding box is selected/activated by the user, the search and
receiving an output from the corresponding particular available electronic digital assistant function associated with the first one of the plurality of actionable user interface elements and displaying by the electronic computing device via a display element, on, over, adjacent to, or in place of the graphical underlay, the output (Petrou, 318 in FIG, 3; FIG. 15; ¶¶ [0075]-[0076] and [0073]: when the user selects the user selectable link, the visual query system sends at least a subset of the results, related to a corresponding sub-portion of the visual query, to the client for display to the user; also, a list of search results is displayed adjacent to the interactive results document including bounding boxes);
wherein the graphical underlay is a  map feature, the first one of the plurality of actionable user interface elements is associated with a map function associated with the  map feature, and the output includes a graphical icon associated with the  map function (Petrou, FIG. 5; ¶¶ [0097] and [0111]: optional client applications 740 including a mapping application; examples of actionable search result elements are buttons to map an address) (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query).
Petrou further discloses a memory (Petrou, 712 in FIG. 5: memory) storing non-transitory computer-readable instructions (Petrou, ¶ [0152]: instructions that are stored in a non-transitory computer readable storage medium); a transceiver (Petrou, 704/714 in FIG. 5: communications interfaces/buses); a display element (Petrou, 706 in FIG. 5: display device); an input mechanism by which user input gestures may be detected (Petrou, 708/709/710 in FIG. 5: input buttons/touch sensitive display/image capture device); and one or more processors (Petrou, 702 in FIG. 5: CPU’s) configured to, in response to executing the non-transitory computer-readable instructions (Petrou, ¶ [0152]: instructions that are executed by one or more processors of one or more servers or clients), perform a set of functions described above.
	Petrou fails to explicitly disclose wherein (1) without performing/executing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function at a remote computing device that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism on one of the plurality of actionable user interface elements associated with the corresponding particular available electronic digital assistant service that had not yet been performed/executed; and (2) the map feature/function is cartographic map feature/function.
without performing/executing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function at a remote computing device that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism on one of the plurality of actionable user interface elements associated with the corresponding particular available electronic digital assistant service that had not yet been performed/executed (Jenkins, Claims 2, 10, and 18: before a user has initiated an image-based search, obtaining data indicating a particular image-based search type, from among multiple candidate image-based search types, that is identified by a predictive model as likely relevant to the current context, and providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context; i.e., image-based search is not performed/executed until a user input on a user interface control associated with particular image-based search type identified) (Jenkins, ¶ [0097]: the search types including a visual search type, which further including a plurality of different visual search sub-types, e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability, an audio search type, a textual search type, or any other search type related to the type of input receivable by computing device) (Jenkins, FIG. 1; ¶¶ [0047]-[0051] and [0085]: in obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server (i.e., a remote computing device) for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI). 
Petrou and Jenkins are analogous art because they are from the same field of endeavor, a method and a system for performing image-based visual search technology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Jenkins to Petrou, wherein without performing/executing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism on one of the plurality of actionable user interface elements associated with the corresponding particular available electronic digital assistant service that had not yet been performed/executed.  Motivation for doing 
Petrou in view of Jenkins fails to explicitly disclose wherein the map feature/function is cartographic map feature/function.
Eledath teaches a system and a method for performing visual query (Eledath, ABSTRACT; ¶¶ [0125], [0105], and [0049]-[0050]: search the database for information about the extracted visual feature via various user's interactions), wherein the map feature/function is cartographic map feature/function (Eledath, ¶ [0048]: enables conversion of collection plans into active and agile workflows for real-time execution; ¶ [0049]: a geo-location services module processes sensor data a geo-localization services module 214 processes sensor data to accurately geo-locate the user both indoors and outdoors; FIGS. 5-13 and 30-31: ¶¶ [0106]-[0107]: coordinate the users’ dialog 706, 724 with virtual overlays 708, 728, 730, 732,743, in real time; map information retrieved during the user 702's interaction may be used to produce the virtual element 734, which is displayed on the user 720's view 726 of the scene 700; by selecting the overlay (e.g., by speech or tapping on the overlay graphic 820), the user can obtain additional information about the location; ¶¶ [0112]-[0113]: the user can utilize the graphical overlays as touch-screen elements in situation in which voice interaction is inappropriate or undesired for any reason; displays graphical overlays on the real world scene and corresponding graphical overlays on the map, so that the user has a side by side street view and overhead view of the scene and virtual elements meaning fully connecting the two views; ¶ [0114]: in an emergency response scenario, augment the user's view of the scene 1300 with virtual elements 1302, 1304, which cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.).
Petrou in view of Jenkins, and Eledath are analogous art because they are from the same field of endeavor, a system and a method for performing visual query. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Eledath to Petrou in view of Jenkins, wherein the map feature/function is cartographic map feature/function.  Motivation for doing so would expand the system capability by adapting various usage scenarios taught by Eledath (Eledath, FIG. 30; ¶¶ [0038] and [0113]).

Claim 6
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein the cartographic feature is one of an intersection and a street address, and the cartographic function one of a dispatch of a first responder and an assignment of a road block (Petrou, ¶ [0111]: examples of actionable search result elements are buttons to map an address) (Eledath, FIG. 30-31; how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern (in cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.; therefore, in order to establish order, proper road blocks need to be properly assigned at proper street locations and also based on explosion locations, road blocks, crowds, and traffic patterns to determine how to dispatch “first responder” teams more quickly and efficiently).

Claim 8
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses receiving, from the electronic digital assistant available services query identification function, identified further subportions of the selected sub-portion of the graphical underlay, each identified further sub-portion being associated with a particular one of the identities of the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed and that are linked to the further sub-portion of the selected sub-portion, and the electronic computing device responsively displaying respective further sub-portion indicators on the graphical overlay of the corresponding identified further sub-portions (Petrou, 1702 in FIG. 17; ¶¶ [0003], [0094] and [0168]: receiving a selection of a sub-region of interest 1702 in the visual query by receiving a touch by the user on the touch sensitive display screen) (Petrou, FIGS. 12A-B; ¶¶ [0063]-[0064]: “… the interactive results document includes one or more visual identifiers of respective sub-portions of the visual query”; “each visual identifier has at least one user selectable link …”; “… the visual identifier is a bounding box … encloses a sub-portion of the visual query as shown in FIG. 12A … FIG. 12B”) (Petrou, ¶¶ [0061] and [0071]-[0072]: “… a respective user selectable link … is a link to a search engine for searching for information or documents corresponding to a text-based query …”; “activation of the link causes execution of the search by the search engine, where the query and the search engine are specified by the link …”; “… a visual query may be an image or picture of a group of people. The interactive results document may include bounding boxes around each person, which when activated returns results from the facial recognition search system for each face in the group”) (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Jenkins, FIG. 1; ¶¶ [0047]-[0051] and [0085]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI).

Claim 9
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 8 and further discloses receiving identities of two or more different types of particular available electronic digital assistant services (Petrou, 1202-1, 1201-2, 1201-3 in FIG. 12; ¶ [0156]: displaying visual identifiers of respective sub-portions of the visual query, which are bounding boxes 1202-1, 1202-2, 1202-3 in FIGS. 12A-B) (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) that have not yet been performed but are available to be performed (Jenkins, FIG. 1; ¶¶ [0047]-[0051] and [0085]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI), and wherein the electronic computing device displaying respective further sub-portion indicators on the graphical overlay of the identified further sub-portions comprises displaying each respective further sub-portion indicator having a particular and unique color, pattern, or shape (Petrou, ¶ [0066]: each respective visual identifiers is formatted for presentation in a visually distinctive manner in accordance with a type of recognized entity in the respective sub-portion of the visual query; the visual identifiers are formatted for presentation in visually distinctive manners such as overlay color, overlay pattern, label background color, label background pattern, label font color, and border color). 
ing a search query,sensitive display/image capture devicen tem with each face associated with the bounding boxn the touch sensi

Claim 10
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 8 and further discloses wherein the step of displaying the plurality of actionable user interface elements on, over, or adjacent to the graphical underlay corresponding to the received identities of the plurality of different types of particular available electronic digital assistant services comprises displaying two or more actionable user interface elements on, over, or adjacent to the graphical underlay corresponding to the received identities of the two or more different types of particular available electronic digital assistant services, and further wherein each of the two or more actionable user interface elements is displayed including a same particular and unique color, pattern, or shape as the further sub-portion indicator with which it is associated (Petrou, 1202-1, 1201-2, 1201-3 in FIG. 12; ¶ [0156]: displaying visual identifiers of respective sub-portions of the visual query, which are bounding boxes 1202-1, 1202-2, 1202-3 in FIGS. 12A-B)  (Petrou, ¶ [0066]: each respective visual identifiers is formatted for presentation in a visually distinctive manner in accordance with a type of recognized entity in the respective sub-portion of the visual query; the visual identifiers are formatted for presentation in visually distinctive manners such as overlay color, overlay pattern, label background color, label background pattern, label font color, and border color) (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query).

Claim 11
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein the electronic digital assistant available services query identification function is provided by the electronic computing device (Petrou, 738 in FIG. 5; ¶¶ [0096] and [0099]: a local image analysis module 738 may be available in the client system for performing query identification function prior to sending the query to the visual query server system).

Claim 15
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses removing, by the electronic computing device via the display element, the plurality of actionable user interface elements in response to the detected user actuation of the first one of the plurality of actionable user interface elements (Petrou; FIGS. 14-15; ¶¶ [0159]-[0160] and [0162]-[0163]: Jenkins, ¶¶ [0050]-[0051]; Claims 2, 10, and 18: in response to receiving the selection of the prompt/control, the networked server may subsequently perform a search based on the image or object of the image associated with the selected prompt/control and output search results for display within GUI 14; i.e., selectable prompts/controls for recognized 

Claim 16
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses receiving priorities associated with each of the identities of the plurality of different types of particular available electronic digital assistant services; and displaying the plurality of actionable user interface elements corresponding to the received identities of the plurality of different types of particular available electronic digital assistant services in a prioritized order from a highest priority to a lowest priority as a function of the received priorities (Petrou, ¶¶ [0113] and [0162]: ranking in accordance with a relevance score and category weight; ¶ [0082], [0061], and [0071]: front end server may perform a variety of ranking and filtering, and may create an interactive search result document for display) (Petrou, ¶ [0082]: filter and order by giving preference to those results that match the pre-processed recognized subject type) (Jenkins, Claims 2, 10, and 18: a particular image-based search type, from among multiple candidate image-based search types, is identified by a predictive model as likely relevant to the current context; i.e., ranking in accordance with a relevance score must be performed in the predictive model before actual search is performed).

Claim 17
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein the electronic digital assistant available services query identification function is a public safety electronic digital assistant available services query identification function and the identities of the plurality of different types of particular available electronic digital assistant services are public safety related services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith (Eledath, FIG. 13: ¶ [0114]: in an emergency response scenario, augment the user's view of the scene 1300 with virtual elements 1302, 1304, which show the user the way to the evacuation route and visual routing that is dynamically updated in response to the user's movement progressing along the route; FIG. 30-31; ¶ [0143]:  FIG. 30 displays one of usage scenarios, based on extracted visual features, system will analyze how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern (in cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.; therefore, in order to establish order, proper road blocks need to be properly assigned at proper street locations and also based on explosion locations, road blocks, crowds, and traffic patterns to determine how to dispatch “first responder” teams more quickly and efficiently) (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0079] and [0096]: performs type outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Jenkins, FIG. 1; ¶¶ [0047]-[0051] and [0085]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI).

Claim 18
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 17 and further discloses wherein the plurality of public safety related services include two or more of dispatch of a first responder, assignment of a roadblock (Eledath, ¶ [0048]: enables conversion of collection plans into active and agile workflows for real-time execution; FIG. 30-31; ¶ [0143]:  FIG. 30 displays one of usage scenarios, based on extracted visual features, system will analyze how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern (in cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.; therefore, in order to establish order, proper road blocks need to be properly assigned at proper street locations and also based on explosion locations, road blocks, crowds, and traffic patterns to determine how to dispatch “first responder” teams more quickly and efficiently), send to a talkgroup function (Eledath, ¶ [0122]: the multimodal group chat services employ interactive messaging (e.g., Internet relay chat or IRC) technology to enable users to share virtual elements with one another in a live, real time communication environment), past incident information lookup, and access to a live video camera feed (Eledath, ¶ [0118] and [0126]: performs image processing and recognizes a subject in a live video feed).

Claim 21
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein each of the plurality of different types of particular available electronic digital assistant services access different databases when performed on the objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith (Petrou, 112A-N and 114A-N in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0043] and [0053]-[0054]: the visual query will be sent to different types of search systems for processing via the front end server; the search systems each implement a distinct visual query search process and access their corresponding databases as necessary to process the visual query by their distinct search process) (Petrou, 404 in FIG. 4; ¶¶ [0077]-[0080] and [0096]: performs type recognition pre-processing on visual query to identify which types of objects contained in the image to be queried, e.g., facial type, barcode type, and text type, before sending query request to proper type of query/search system).

Claim 23
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein each of the plurality of different types of particular available electronic digital assistant services is accessible via a different network path (Petrou, 112A-N and 114A-N in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0043] and [0053]-[0054]: the visual query will be sent to different types of search systems for processing via the front end server through networks; the search systems each implement a distinct visual query search process and access their corresponding databases as necessary to process the visual query by their distinct search process) (Petrou, ¶¶ [0061] and [0071]: each respective user selectable link in the interactive results document is a link to a search engine for searching for information or documents corresponding to a text-based 

Claims 24 and 25
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claims 1 and 20 respectively and further discloses the electronic digital assistant available services query identification function identifying one or more objects in the selected sub-portion of the graphical underlay or metadata associated therewith, and the electronic digital assistant available services query identification function accessing a stored object type to particular available electronic digital assistant services mapping as a function of the identified one or more objects to identify the plurality of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects included in the selected sub-portion of the graphical underlay or metadata associated therewith, the stored object type to particular available electronic digital assistant services mapping including at least one of an availability status indication of each service in the mapping and a network path to access each service in the mapping (Petrou, 404 in FIG. 4; FIG. 14; ¶¶ [0077]-[0080] and [0096]: performs type recognition pre-processing on visual query to identify which types of objects contained in the image to be queried, e.g., facial type, barcode type, and text type, before sending query request to proper type of query/search system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually show an interest to request a particular type of visual query; ¶ [0082]: in the interactive results document, only providing links for performing related searches for the subjects that the user has not indicated interest in; 310 in FIG. 3; ¶¶ [0071]-[0072]: a plurality of links corresponding to a plurality of search systems are generated (e.g., the search engine/system is specified by a URL in the link); also, it is well known in the art that a mapping/linking function is used to establish relationship between any two different entities; i.e., a mapping function between different object types and different types of search systems (specified by different URL's) must be accessed in order to establish/generate these links, e.g., facial type link to facial recognition system, barcode type link to barcode recognition system, text type link to OCR recognition system) (Jenkins, Claims 2, 10, and 18: before a user has initiated an image-based search, obtaining data indicating a particular image-based search type, from among multiple candidate image-based search types, that is identified by a predictive model as likely relevant to the current context, and providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context; i.e., image-based search is not performed/executed until a user input on a user interface control associated with particular image-based search type identified; ¶ [0097]: the search types including a visual search type, which further including a plurality of different visual search sub-types, e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability, an audio search type, a textual search type, or obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI; also, it is well known in the art that a mapping/linking function is used to establish relationship between any two different entities; i.e., a mapping function between different types of recognized objects and different visual search sub-types must be accessed in order to establish/generate these links, e.g., barcode object link to system with barcode scanning capability, QR code object link to system with QR code scanning capability, text object link to system with OCR scanning capability, and other types of objects link to system with image recognizer capability).

Response to Arguments
Applicant's arguments filed on 09/26/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 12-19 of the Remarks that ' the cited reference of record fail to disclose or teach "detecting, by the electronic computing device via an input mechanism by which the user input gestures may be detected, a particular user input gesture selecting a sub-portion of the graphical underlay for identifying a plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith, and responsively, and without performing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism ... "  '.
In response, examiner respectfully disagrees.  Petrou discloses in FIG. 4 and ¶¶ [0077]-[0080] and [0096] that after receiving visual query from user (402 in FIG. 4; e.g., 1702 in FIG. 17; ¶¶ [0003], [0094] and [0168]: receiving a selection of a region of interest 1702 in the visual query by receiving a touch by the user on the touch sensitive display screen) and before sending visual query to server system (410 in FIG. 4), performs type recognition pre-processing on visual query to identify which types of objects contained in the image to be queried, e.g., facial type, barcode type, and text type.  Also, in some embodiments, the recognized "type" is outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode/text recognition results; i.e., it is required a further user action to actually request a particular type of visual query.  Petrou further discloses in ¶ [0054] with 212 in FIG. 2 that a plurality of different types of search systems (i.e., electronic digital assistant available services) for visual query are optical character recognition (OCR), facial recognition, product recognition, bar code recognition, object-or-object-category recognition, named entity recognition, and color recognition.  When combining with teaching in Petrou, ¶¶ [0060]-[0061], [0065], and [0070]-[0071] with FIG. 14, after performing type recognition pre-processing on visual query and before sending visual query to server system, outline a sub-portion of the visual query and indicate that the sub-portion similar to FIG. 14 is likely to contain a facial recognition link, a barcode recognition link, an image to terms (image recognition) link, or a OCR recognition (text) link, etc., depending on which types of objects contained in the image to be queried.   Therefore, Petrou is highly possible teaches "detecting, by the electronic computing device via an input mechanism by which the user input gestures may be detected, a particular user input gesture selecting a sub-portion of the graphical underlay for identifying a plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith, and responsively, and without performing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital before a user has initiated an image-based search, obtaining data indicating a particular image-based search type, from among multiple candidate image-based search types, that is identified by a predictive model as likely relevant to the current context, and providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context.  Jenkins further teaches in ¶¶ [0047]-[0051], [0085], and [0097] that in response to receiving a user input selecting a visual search/an image-based search (further including a plurality of different visual search sub-types, e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search (i.e., the initial image region input by user using camera capture his/her surrounding); transmit each of the respective/captured images to a networked server for image recognition; output an indication of one or more recognized objects within a received/captured image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received/captured image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI.  Hence, Jenkins explicitly teaches obtaining image to be searched using optical sensors/camera (similar to Petrou, FIG. 11), and prior to a user requesting/initiating a search based on one of selectable recognized objects (e.g., bar code, QR code, text, face, trademark, product (as taught in Petrou, FIG. 14), etc., which will require multiple candidate image-based search sub-types) within the received/captured image, output each recognized object by a separate selectable prompt/control, specific to each recognized object for initiating an image-based search of the particular image-based search type that is identified.  Therefore, Petrou in view of Jenkins DOES teaches "detecting, by the electronic computing device via an input mechanism by which the user input gestures may be detected, a particular user input gesture selecting a sub-portion of the graphical underlay (Petrou, 402 in FIG. 4; 1702 in FIG. 17; ¶¶ [0077], [0094], and [0168]; Jenkins, ¶¶ [0047] and [0085]: obtain images in response to user input requesting each respective image, e.g., surrounding images captured from camera) for identifying a plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith, and responsively, and without performing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0080], [0096], and [0054]: type recognition pre-processing; Jenkins, ¶¶ [0049]-[0051]: image recognition and displaying a separate selectable prompt specific to each recognized object (e.g., a selectable icon adjacent to each recognized object in the obtained image) to initiate a search based on the recognized object) ..." as recited in the claim.
Also, Applicant cites one of teachings in Jenkins (regarding to further filtering out candidate image-based search types based on location, e.g., in an art museum more likely to recognize artwork, in a shop more likely to recognize products and/or barcodes, see ¶ [0016]) as main teaching on Pages 18-21 of the Remarks to against combination of references, which are not used in the rejection.  The rejection is based on other teachings in Jenkins, e.g., identifying image-based search types from among multiple candidate image-based search sub-types (e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability) according to object types recognized by image recognition (not by location) in the captured image from surrounding (i.e., multiple different types of electronic digital assistant services based on object types (e.g., barcode, QR code, product, artwork, text, etc.) recognized, wherein the initial image region input by user using camera capture his/her surrounding and the images captured by camera are also transmitted to a networked server for image recognition and multiple different objects recognized may be objects for which search results may be obtained 
Applicant further argues on Pages 17-18 of the Remarks that ' cited references of record fail to disclose or teach "transmitting, by the electronic computing device, the selected sub-portion of the graphical underlay or metadata associated therewith, to the electronic digital assistant available services query identification function at a remote computing device to identify the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith; [and] receiving, at the electronic computing device from the electronic digital assistant available services query identification function at the remote computing device, identities of the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects or information included in the selected subportion of the graphical underlay or metadata associated therewith" '.
In response, examiner respectfully disagrees.  As described above, Jenkins teaches in ¶¶ [0047]-[0051], [0085], and [0097] that in response to receiving a user input selecting a visual search/an image-based search (further including a plurality of different visual search sub-types, e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search (i.e., the initial image transmit each of the respective/captured images to a networked server for image recognition; output an indication of one or more recognized objects within a received/captured image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received/captured image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI.   Therefore, Petrou in view of Jenkins DOES teaches "transmitting, by the electronic computing device, the selected sub-portion of the graphical underlay or metadata associated therewith (Petrou, 402 in FIG. 4; 1702 in FIG. 17; ¶¶ [0077], [0094], and [0168]; Jenkins, ¶¶ [0047] and [0085]: obtain images in response to user input requesting each respective image, e.g., surrounding images captured from camera), to the electronic digital assistant available services query identification function at a remote computing device (Jenkins, ¶ [0049]: transmit each of captured images to a networked device for image recognition) to identify the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith; [and] receiving, at the electronic computing device from the electronic digital assistant available services query identification function at the remote computing device, identities of the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects or information included in the selected subportion of the graphical underlay or metadata associated therewith (Petrou, 404 in FIG. 4; ¶¶ [0078]-[0080], [0096], and [0054]: type recognition pre-processing; Jenkins, ¶¶ [0049]-[0051]: image recognition and displaying a separate selectable prompt specific to each recognized object (e.g., a selectable icon adjacent to each recognized object in the obtained image) to initiate a search based on the recognized object)".
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on Pages 19-21 of the Remarks that ' 'the two references are non-analogous art" and "how and what particular architectural elements and functional elements of Petrou would be or could be reasonably and logically modified, and in what way, to reach the pending claims" '.
In response, examiner respectfully disagrees.  In response to applicant's argument that Jenkins is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jenkins teaches in ¶¶ [0002], [0047]-
In response to applicant's argument that "how and what particular architectural elements and functional elements of Petrou would be or could be reasonably and logically modified, and in what way, to reach the pending claims", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Since both Petrou and Jenkins are analogous art to the field of applicant’s endeavor, Petrou's type recognition pre-processing on visual query to identify which types of objects contained in the image before sending visual query to server system (Petrou, 404 in FIG. 4 and ¶¶ [0078]-[0079]) can be combined with teaching of Jenkins in ¶¶ [0047]-[0051], [0085], [0097], and Claims 2, 10, and 18 that before a user requesting/initiating an image-based search (i.e., before sending visual query to server system in Petrou), providing, in a user interface (similar to Petrou, FIG. 14), a separate selectable prompt/control of each recognized object for initiating an image-based search of the particular image-based search type from among multiple candidate image-based search types (e.g., barcode, QR code, OCR recognition, face recognition, trademark recognition, product recognition, artwork recognition, etc.) that is identified.

In response, examiner respectfully disagrees.  As described above, Petrou in view of Jenkins discloses any interactivity of user interfaces elements in the manner claimed.  Petrou further discloses in ¶¶ [0097] and [0111] that these user interfaces elements may include buttons to map an address.  Petrou only fails to disclose wherein the map feature/function in Petrou is cartographic map feature/function.  Eledath teaches this missing limitation in ¶¶ [0106]-[0107] and [0112]-[0113] with FIGS. 5-12 and ¶ [0143] with FIGS. 30-31 that (A) displays graphical overlays on the real world scene and corresponding graphical overlays on the cartographic map, and by selecting the overlay (e.g., by speech or tapping on the overlay graphic 820), the user can obtain additional information about the location shown on the cartographic map; (B) system will analyze how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern in cartographic map; (2) locations of camera near explosion in cartographic map; (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc. and display elements (1)-(5) in FIG. 30 to users in command center as shown in FIG. 31.  Therefore, Petrou in view of Jenkins and Eledath discloses any interactivity of such cartographic maps in the manner claimed.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Jenkins is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Eledath further teaches in ABSTRACT, ¶¶ [0125], [0105], and [0049]-[0050] that search the database for information about the extracted visual feature (analyzing the video input provided by the user's camera device by applying one or more computer vision algorithms to extract visual features, such as people, geographic location, person or object identification, etc.; e.g., a plurality of people are captured and detected in FIG. 11 by the user's camera device, and user can select "show detected" menu option to initiate facial recognition and show all detected individual or "identify" menu option to initiate search for info about individual) via various user's interactions; i.e.,  Eledath teaches a system and a method for performing visual query on image captured by the user's camera device, which is in the field of applicant’s endeavor as well as Petrou (Petrou, ¶¶ [0003] and [0093]: a visual query for processing image captured by camera).
Applicant further argues on Pages 22-24 of the Remarks regarding to Claims 6, 8-10, and 16-18 against reference individually by citing a limitation not taught by one reference, which has been taught by other references in records (e.g., by applying Jenkins teaching in Petrou's type recognition pre-processing step of visual query, all new limitations taught by other references or other teachings of Petrou or Jenkins can 
Applicant further argues on Page 23 of the Remarks regarding to Claim 15 that ' the Jenkins reference fail to provide any explicit teaching that remaining actionable user interface elements are removed in response to receiving search results '.
In response, examiner respectfully disagrees.  Jenkins teaches in ¶¶ [0050]-[0051] that in response to receiving the selection of the prompt/control displayed in GUI 14, the networked server may subsequently perform a search based on the image or object of the image associated with the selected prompt/control and output search results for display within GUI 14; i.e., selectable prompts/controls for recognized objects (similar to Petrou in FIG. 14) originally displayed in GUI 14 before user selection will be removed and replaced by search results (similar to one of categories 1502 shown in FIG. 15 of Petrou) in GUI 14.  Therefore, Petrou in view of Jenkins DOES explicit teach that remaining actionable user interface elements are removed in response to receiving search results.
Applicant further argues on Page 24 of the Remarks regarding to Claims 24-25 that ' There is no description of a stored database that, for each object, provides one or more available electronic digital assistant services.  Still further, there is no description of the stored database that includes at least one of a status indicator of that electronic digital assistant service and a network path to each electronic digital assistant service, as now set forth in the amended claims '.
In response, examiner respectfully disagrees.  As described above, Petrou discloses in ¶¶ [0071]-[0072], [0077]-[0080], [0082], and [0096] with 310 in FIG. 3, 404 a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability) associated with the selected search prompt; i.e., when a barcode, QR code, text, or other objects are identified in the image, they will be linked to barcode scanning system, QR code scanning system, OCR system, or image recognizer system, respectively so that a proper search can be conducted when the user selects a separate selectable prompt.  Therefore, Petrou in view of Jerkins discloses that the stored object type to particular available electronic digital assistant services mapping including a network path (URL) to access each service in the at least one of a status indicator of that electronic digital assistant service and a network path (URL link) to each electronic digital assistant service.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175